DETAILED ACTION
Status of Application
Claims 41-57 are pending in the case.
Claims 41-57 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is filed as a continuation of U.S. Patent Application
16577262 which is a continuation of 15/837325 which is a continuation of 14/625099 which is a continuation of 13/218584 which claims benefit of 61/448949. 
In 14/625099 there was a restriction between Groups (i.e. the methods of use from composition) where Applicant elected the method of treatment but 15/837325 was directed to a different Group and filed as a continuation (not a divisional) and 16/577262 and the instant application are filed as continuations where there is no 121 safe harbor; and therein subject to the double patenting rejections presented below.

Current Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087). 
Rejection:
Garibaldi et al. teaches treating ptosis in Horner syndrome with a drop of 0.5% apraclonidine (i.e. no allergic ocular condition or swelling or refractive eye surgery). The apraclonidine drop lead to a complete resolution of the ptosis (an improvement on the upper lid position, a drop daily is implicit and otherwise prima facie obvious). 
Garibaldi et al. does not expressly teach the inclusion of oxymetazoline but does teach adrenergic agonist treatment for the condition.
Munden et al. teaches that both direct and indirect adrenergic drugs yielded an increase in the palpebral fissure width (elevation of the lid) and would be useful in patients with blepharoptosis (also known as ptosis). The direct agonist tended to be quicker in the effect than the indirect.
Duane's Ophthalmology teaches that known functionally equivalent direct adrenergic agonist include apraclonidine and oxymetazoline (see Table 1).
Lorenzetti teaches that oxymetazoline is known to be ophthlamically useful and utilize for the eye in the range from 0.01 to 3.16% and desirably from 0.1-1.5% (Col.1 line 39-45, Col. 2 line 8-11).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate oxymetazoline as suggested by Munden and Duane’s and Lorenzetti, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so because Garibaldi teaches adrenergic agonist treatment and its administration for ptosis (blepharoptosis) is known and Munden addresses that adrenergic agonists are known to be useful in blepharoptosis as it increases in the palpebral fissure width (elevation of the lid) and that direct agonists were faster in exerting the response, wherein Duane’s establishes that functionally equivalent direct adrenergic agonists include apraclonidine and oxymetazoline and the inclusion of another direct adrenergic agonist like oxymetazoline for its additive effect is prima facie obvious with reasonable expectation especially in light of the Munden teaching with a reasonable expectation of success. It would also be prima facie obvious to incorporate the oxymetazoline in its known ophthlamically useful concentrations (i.e. oxymetazoline at 0.01%, 0.1%, 3.16%) and optimize within the known ranges and arrive at the instant claimed values with a reasonable expectation of success absent evidence of criticality for the specific claimed drug and ranges. 

Claims 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution). 
The claims recites that the oxymetazoline is a pharmaceutical salt form.
Rejection:
The teachings of Garibaldi in view of Munden and Duane’s and Lorenzetti are addressed above.
Garibaldi in view of Munden and Duane’s and Lorenzetti are addressed above does not expressly teach the salt form of oxymetazoline but does teach the inclusion of oxymetazoline for treating the ophthalmic condition.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success.

Claims 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of Horlington et al. (U.S. Pat. 4425345).
Rejection:
The teachings of Garibaldi in view of Munden and Duane’s and Lorenzetti are addressed above.
Garibaldi in view of Munden and Duane’s and Lorenzetti do not expressly teach the eye drop size, but does teach administration of an eye drop composition comprising the amount of oxymetazoline including 0.1% being administered for the condition.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.

Claims 51-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
Rejection:
The teachings of Garibaldi in view of Munden and Duane’s and Lorenzetti are addressed above.
Garibaldi in view of Munden and Duane’s and Lorenzetti does not expressly teach the inclusion of certain excipients such as lubricants like polyvinyl alcohol (a known viscosity enhancer and known artificial tear - see Ophthalmology Management -Accutears PVA (polyvinyl alcohol 1.4%)) and tear substitutes like hypromellose (also a known viscosity enhancers); but does teach the administration of an eyedrop.  
Winfield teaches that known excipients/adjuvants for eye drops include viscosity enhancers like hypromellose (hydroxypropyl methylcellulose) and polyvinyl alcohol; and that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate hypromellose and polyvinyl alcohol in an eyedrop and to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to incorporate known excipients such as viscosity enhancers like hypromellose and polyvinyl alcohol with a reasonable expectation of success and to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs), Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function), Lorenzetti (U.S. Pat. 3670087) and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
Rejection:
The teachings of Garibaldi in view of Munden, Duane’s, Lorenzetti and Horlington are addressed above.
Garibaldi in view of Munden, Duane’s, Lorenzetti and Horlington does not expressly teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claims 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheinfeld (The use of apraclonidine eyedrops to treat ptosis after the administration of botulinum toxin to the upper face) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087). 
Rejection:
Scheinfeld teaches treating ptosis from botulinum toxin administration with 0.5% apraclonidine drops (i.e. no allergic ocular condition or swelling or refractive eye surgery). The apraclonidine had an elevation of the upper eyelid of 1-3mm. The most common dosing regime is one or two drops, three times daily until the ptosis resolves; and Scheinfeld addresses that optimal dosing needs to be established.  
Scheinfeld et al. does not expressly teach the inclusion of oxymetazoline but does teach adrenergic agonist treatment for the condition.
Munden et al. teaches that both direct and indirect adrenergic drugs yielded an increase in the palpebral fissure width (elevation of the lid) and would be useful in patients with blepharoptosis (also known as ptosis). The direct agonist tended to be quicker in the effect than the indirect.
Duane's Ophthalmology teaches that known functionally equivalent direct adrenergic agonist include apraclonidine and oxymetazoline (see Table 1).
Lorenzetti teaches that oxymetazoline is known to be ophthlamically useful and utilize for the eye in the range from 0.01 to 3.16% and desirably from 0.1-1.5% (Col.1 line 39-45, Col. 2 line 8-11).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate oxymetazoline as suggested by Munden and Duane’s and Lorenzetti, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so because Garibaldi teaches adrenergic agonist treatment and its administration for ptosis (blepharoptosis) is known and Munden addresses that adrenergic agonists are known to be useful in blepharoptosis as it increases in the palpebral fissure width (elevation of the lid) and that direct agonists were faster in exerting the response, and Duane’s establishes that functionally equivalent direct adrenergic agonists include apraclonidine and oxymetazoline wherein the inclusion of another direct adrenergic agonist like oxymetazoline for its additive effect is prima facie obvious with reasonable expectation especially in light of the Munden teaching with a reasonable expectation of success. It would also be prima facie obvious to incorporate the oxymetazoline in its known ophthlamically useful concentrations (i.e. oxymetazoline at 0.01%, 0.1%, 3.16%) and optimize within the known ranges and arrive at the instant claimed values with a reasonable expectation of success absent evidence of criticality for the specific claimed drug and ranges. 
One of ordinary skill in the art would have been motivated to do this because Scheinfeld teaches adrenergic agonist treatment and its administration for ptosis (blepharoptosis) is known and Munden addresses that adrenergic agonists are useful in blepharoptosis as it increases in the palpebral fissure width (elevation of the lid) and that direct agonists were faster in exerting the response; and Duane’s establishes that functionally equivalent direct adrenergic agonists include apraclonidine and oxymetazoline wherein the inclusion of another direct adrenergic agonist such as oxymetazoline for its additive effect is prima facie obvious with reasonable expectation especially in light of the Munden teaching with a reasonable expectation of success. It would also be prima facie obvious to incorporate the oxymetazoline in its known ophthlamically useful concentrations (i.e. oxymetazoline at 0.01%, 1.5%, 3.16% that embrace and include values) and optimize within the known ranges and arrive at the instant claimed values with a reasonable expectation of success absent evidence of criticality for the specific claimed drug and ranges. 

Claims 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheinfeld (The use of apraclonidine eyedrops to treat ptosis after the administration of botulinum toxin to the upper face) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The claim recites that the oxymetazoline is a pharmaceutical salt form.
Rejection:
The teachings of Scheinfeld in view of Munden and Duane’s and Lorenzetti are addressed above.
Scheinfeld in view of Munden and Duane’s and Lorenzetti does not expressly teach the salt form of oxymetazoline but does teach the inclusion of oxymetazoline for treating the ophthalmic condition.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success.

Claims 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Scheinfeld (The use of apraclonidine eyedrops to treat ptosis after the administration of botulinum toxin to the upper face) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of Horlington et al. (U.S. Pat. 4425345).
Rejection:
The teachings of Scheinfeld in view of Munden and Duane’s and Lorenzetti are addressed above.
Scheinfeld in view of Munden and Duane’s and Lorenzetti do not expressly teach the eye drop size, but does teach administration of an eye drop composition comprising the amount of oxymetazoline including 0.1% being administered for the condition.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.

Claims 51-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Scheinfeld (The use of apraclonidine eyedrops to treat ptosis after the administration of botulinum toxin to the upper face) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
Rejection:
The teachings of Scheinfeld in view of Munden and Duane’s and Lorenzetti are addressed above.
Scheinfeld in view of Munden and Duane’s and Lorenzetti does not expressly teach the inclusion of certain excipients such as lubricants like polyvinyl alcohol (a known viscosity enhancer and known artificial tear - see Ophthalmology Management -Accutears PVA (polyvinyl alcohol 1.4%)) and tear substitutes like hypromellose (also a known viscosity enhancers); but does teach the administration of an eyedrop.  
Winfield teaches that known excipients/adjuvants for eye drops include viscosity enhancers like hypromellose (hydroxypropyl methylcellulose) and polyvinyl alcohol; and that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate hypromellose and polyvinyl alcohol in an eyedrop and to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to incorporate known excipients such as viscosity enhancers like hypromellose and polyvinyl alcohol with a reasonable expectation of success and to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Scheinfeld (The use of apraclonidine eyedrops to treat ptosis after the administration of botulinum toxin to the upper face) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
Rejection:
The teachings of Scheinfeld in view of Munden, Duane’s, Lorenzetti and Horlington are addressed above.
Scheinfeld in view of Munden, Duane’s, Lorenzetti and Horlington does not expressly teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claims 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yazici et al. (Use of 0.5% apraclonidine solution in evaluation of blepharoptosis-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087). 
Rejection:
Yazici et al. teaches the effects of instilling both 0.5% apraclonidine (long acting alpha adrenergic agonist) and 2.5% phenylephrine on blepharoptosis patients (i.e. no allergic ocular condition or swelling or refractive eye surgery); wherein there was an improvement on the upper lid position (e.g. 2.11 mm +/- 1.4mm) addressing the blepharoptosis.
Yazici et al. does not expressly teach the inclusion of oxymetazoline but does teach combination adrenergic agonist treatment for the condition.
Munden et al. teaches that both direct and indirect adrenergic drugs yielded an increase in the palpebral fissure width (elevation of the lid) and would be useful in patients with blepharoptosis. The direct agonist tended to be quicker in the effect than the indirect.
Duane's Ophthalmology teaches that known functionally equivalent direct adrenergic agonist include apraclonidine and oxymetazoline (see Table 1).
Lorenzetti teaches that oxymetazoline is known to be ophthlamically useful and utilize for the eye in the range from 0.01 to 3.16% and desirably from 0.1-1.5% (Col.1 line 39-45, Col. 2 line 8-11).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate oxymetazoline as suggested by Munden and Duane’s and Lorenzetti, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Yazici teaches combination adrenergic agonist treatment and its administration for blepharoptosis is known and Munden addresses that adrenergic agonists are known to be useful in blepharoptosis as it increases in the palpebral fissure width (elevation of the lid) and that direct agonists were faster in exerting the response, and Duane’s establishes that functionally equivalent direct adrenergic agonists include apraclonidine and oxymetazoline wherein the inclusion of another direct adrenergic agonist like oxymetazoline for its additive effect is prima facie obvious with reasonable expectation especially in light of the Munden teaching with a reasonable expectation of success. It would also be prima facie obvious to incorporate the oxymetazoline in its known ophthlamically useful concentrations (i.e. oxymetazoline at 0.01%, 0.1%, 3.16% that embrace and include values) and optimize within the known ranges and arrive at the instant claimed values with a reasonable expectation of success absent evidence of criticality for the specific claimed drug and ranges. 

Claims 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yazici et al. (Use of 0.5% apraclonidine solution in evaluation of blepharoptosis-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The claim recites that the oxymetazoline is a pharmaceutical salt form.
Rejection:
The teachings of Yazici in view of Munden and Duane’s and Lorenzetti are addressed above.
Yazici in view of Munden and Duane’s and Lorenzetti does not expressly teach the salt form of oxymetazoline but does teach the inclusion of oxymetazoline for treating the ophthalmic condition.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success.

Claims 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Yazici et al. (Use of 0.5% apraclonidine solution in evaluation of blepharoptosis-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of Horlington et al. (U.S. Pat. 4425345).
Rejection:
The teachings of Yazici in view of Munden and Duane’s and Lorenzetti are addressed above.
Yazici in view of Munden and Duane’s and Lorenzetti do not expressly teach the eye drop size, but does teach administration of an eye drop composition comprising the amount of oxymetazoline including 0.1% being administered for the condition.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.

Claims 51-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Yazici et al. (Use of 0.5% apraclonidine solution in evaluation of blepharoptosis-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
Rejection:
The teachings of Yazici in view of Munden and Duane’s and Lorenzetti are addressed above.
Yazici in view of Munden and Duane’s and Lorenzetti does not expressly teach the inclusion of certain excipients such as lubricants like polyvinyl alcohol (a known viscosity enhancer and known artificial tear - see Ophthalmology Management -Accutears PVA (polyvinyl alcohol 1.4%)) and tear substitutes like hypromellose (also a known viscosity enhancers); but does teach the administration of an eyedrop.  
Winfield teaches that known excipients/adjuvants for eye drops include viscosity enhancers like hypromellose (hydroxypropyl methylcellulose) and polyvinyl alcohol; and that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate hypromellose and polyvinyl alcohol in an eyedrop and to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to incorporate known excipients such as viscosity enhancers like hypromellose and polyvinyl alcohol with a reasonable expectation of success and to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Yazici et al. (Use of 0.5% apraclonidine solution in evaluation of blepharoptosis-Abstract only) in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Lorenzetti (U.S. Pat. 3670087) and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
Rejection:
The teachings of Yazici in view of Munden, Duane’s, Lorenzetti and Horlington are addressed above.
Yazici in view of Munden, Duane’s, Lorenzetti and Horlington does not expressly teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Double Patenting
Claims 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087).
The patented claims recite the method of treating ptosis (also known as blepharoptosis) with an effective amount of oxymetazoline wherein the subject does not have an allergic ocular condition calling for treatment of the eye with oxymetazoline, does not have eyelid swelling, and has not undergone refractive eye surgery.
The patented claims do not recite the exact claimed range for the oxymetazoline. 
Lorenzetti teaches that oxymetazoline is known to be ophthlamically useful and utilize for the eye in the range from 0.01 to 3.16% and desirably from 0.1-1.5% (Col.1 line 39-45, Col. 2 line 8-11).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate oxymetazoline as suggested by Lorenzetti and produce the instant invention; as it is prima facie obvious to incorporate the oxymetazoline in its known ophthlamically useful concentrations (i.e. oxymetazoline at 0.01%, 1.5%, 3.16% that embrace and include values) and optimize within the known ranges and arrive at the instant claimed values with a reasonable expectation of success absent evidence of criticality for the specific claimed values. Additionally, as the patented claim is directed to an effective amount of oxymetazoline that does not affect pupil size; the specification can be used as a dictionary to learn the meaning of a term in the patent claim and portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent and as the specification demonstrates that 0.1% of oxymetazoline is an effective amount that does not affect pupil size, there is a nonstatutory obviousness double patenting exists between the patent and the instant claims.

Claims 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The teachings of the patented claim in view of Lorenzetti are addressed above.
The patented claim in view of Lorenzetti does not expressly teach the salt form of oxymetazoline but does teach the inclusion of oxymetazoline for treating the ophthalmic condition.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success.

Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of Horlington et al. (U.S. Pat. 4425345).
The patented claim in view of Lorenzetti are addressed above.
The patented claim in view of Lorenzetti does not expressly teach the eye drop size, but does teach administration to the exterior surface of the eye which implicitly has a carrier for the active that is conventionally a liquid (eyedrop).
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.

Claims 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087) as applied to claims 41-42 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
Rejection:
The patented claim in view of Lorenzetti are addressed above.
The patented claim in view of Lorenzetti does not expressly teach the inclusion of certain excipients such as lubricants like polyvinyl alcohol (a known viscosity enhancer and known artificial tear - see Ophthalmology Management -Accutears PVA (polyvinyl alcohol 1.4%)) and tear substitutes like hypromellose (also a known viscosity enhancers); but does teach the administration of an eyedrop.  
Winfield teaches that known excipients/adjuvants for eye drops include viscosity enhancers like hypromellose (hydroxypropyl methylcellulose) and polyvinyl alcohol; and that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate hypromellose and polyvinyl alcohol in an eyedrop and to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to incorporate known excipients such as viscosity enhancers like hypromellose and polyvinyl alcohol with a reasonable expectation of success and to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087) and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The patented claim in view of Lorenzetti and Horlington are addressed above.
The patented claim in view of Lorenzetti and Horlington does not expressly teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claims 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087) and Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only).
The patented claims recite the method of treating ptosis (also known as blepharoptosis) with an effective amount of oxymetazoline.
The patented claims do not recite the exact claimed range for the oxymetazoline or the conditions for ptosis. 
Lorenzetti teaches that oxymetazoline is known to be ophthlamically useful and utilize for the eye in the range from 0.01 to 3.16% and desirably from 0.1-1.5% (Col.1 line 39-45, Col. 2 line 8-11).
Garibaldi et al. teaches treating ptosis in Horner syndrome (ptosis due to a condition that is not an allergic ocular condition or swelling or refractive eye surgery) with a direct adrenergic agonist (apraclonidine). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate oxymetazoline for Horner syndrome as suggested by Lorenzetti and Garibaldi and produce the instant invention; as it is prima facie obvious to treat a condition like Horner syndrome that presents with ptosis along with incorporating oxymetazoline in its known ophthlamically useful concentrations (i.e. oxymetazoline at 0.01%, 1.5%, 3.16% that embrace and include values) and optimize within the known ranges and arrive at the instant claimed values with a reasonable expectation of success absent evidence of criticality for the specific claimed values. 

Claims 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087) and Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) as applied to claims 41-43 above, further in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The teachings of the patented claims in view of Lorenzetti and Garibaldi are addressed above.
The patented claims in view of Lorenzetti and Garibaldi does not expressly teach the hydrochloride salt form of oxymetazoline but does teach the inclusion of oxymetazoline and its pharmaceutical salt for treating the ophthalmic condition.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success.

Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087) and Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) as applied to claims 41-43 above, further in view of Horlington et al. (U.S. Pat. 4425345).
The patented claims in view of Lorenzetti and Garibaldi are addressed above.
The patented claims in view of Lorenzetti and Garibaldi does not expressly teach the eye drop size, but does teach administration to the exterior surface of the eye which implicitly has a carrier for the active that is conventionally a liquid (eyedrop).
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.

Claims 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087) and Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) as applied to claims 41-43 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
Rejection:
The patented claims in view of Lorenzetti and Garibaldi are addressed above.
The patented claims in view of Lorenzetti and Garibaldi does not expressly teach the inclusion of certain excipients such as lubricants like polyvinyl alcohol (a known viscosity enhancer and known artificial tear – see Ophthalmology Management -Accutears PVA (polyvinyl alcohol 1.4%)) and tear substitutes like hypromellose (also a known viscosity enhancers); but does teach the administration of an eyedrop.  
Winfield teaches that known excipients/adjuvants for eye drops include viscosity enhancers like hypromellose (hydroxypropyl methylcellulose) and polyvinyl alcohol; and that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate hypromellose and polyvinyl alcohol in an eyedrop and to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to incorporate known excipients such as viscosity enhancers like hypromellose and polyvinyl alcohol with a reasonable expectation of success and to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8357714 in view of Lorenzetti (U.S. Pat. 3670087) and Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
Rejection:
The patented claims in view of Lorenzetti, Garibaldi, and Horlington are addressed above.
The patented claims in view of Lorenzetti, Garibaldi, and Horlington does not expressly teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claims 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9867808.
The patented claim recite the method of treating ptosis (also known as blepharoptosis) with the administration of an ophthalmic composition comprising 0.1% oxymetazoline in a patient that does not have an allergic ocular condition, the patient does not have eyelid swelling, and the patient has not undergone refractive eye surgery. The concentration of oxymetazoline falls within the instant claimed range and is the same as the value in the dependent claim wherein the patented claims are obvious over the instant claims.

Claims 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9867808 as applied to claims 41-42 above, in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The teachings of the patented claim are addressed above.
The patented claim does not expressly teach the salt form of oxymetazoline but does teach the inclusion of oxymetazoline at 0.1% for treating the ophthalmic condition.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success.

Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9867808 as applied to claims 41-42 above, in view of Horlington et al. (U.S. Pat. 4425345).
The teaching of the patented claim is addressed above.
The patented claim does not expressly teach the eye drop size, but does teach administration of about 0.1% oxymetazoline in a carrier to the exterior surface of the eye which is conventionally and implicitly a liquid (eyedrop).
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.

Claims 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9867808  as applied to claims 41-42 above, in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The patented claim is addressed above.
The patented claim does not expressly teach the inclusion of certain excipients such as lubricants like polyvinyl alcohol (a known viscosity enhancer and known artificial tear - see Ophthalmology Management -Accutears PVA (polyvinyl alcohol 1.4%)) and tear substitutes like hypromellose (also a known viscosity enhancers); but does teach the administration of an eyedrop.  
Winfield teaches that known excipients/adjuvants for eye drops include viscosity enhancers like hypromellose (hydroxypropyl methylcellulose) and polyvinyl alcohol; and that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate hypromellose and polyvinyl alcohol in an eyedrop and to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to incorporate known excipients such as viscosity enhancers like hypromellose and polyvinyl alcohol with a reasonable expectation of success and to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9867808 and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The patented claim in view of Horlington is addressed above.
The patented claim in view of Horlington does not expressly teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claims 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9867808 in view of Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only).
The patented claims recite the method of treating ptosis (also known as blepharoptosis) with the administration of an ophthalmic composition comprising 0.1% oxymetazoline in a patient. The concentration of oxymetazoline falls within the instant claimed range and is the same as the value in the dependent claim wherein the patented claims are obvious over the instant claims.
The patented claims do not recite the conditions for ptosis. 
Garibaldi et al. teaches treating ptosis in Horner syndrome (ptosis due to a condition that is not an allergic ocular condition or swelling or refractive eye surgery) with a direct adrenergic agonist (apraclonidine). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to treat Horner syndrome as suggested by Garibaldi and produce the instant invention; as it is prima facie obvious to treat a condition like Horner syndrome that presents with ptosis with a reasonable expectation of success. 

Claims 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9867808 in view of Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) as applied to claims 41-42 above, in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The teachings of the patented claims in view of Garibaldi are addressed above.
The patented claims in view of Garibaldi does not expressly teach the salt form of oxymetazoline but does teach the inclusion of oxymetazoline at 0.1% for treating the ophthalmic condition.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success.

Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9867808 in view of Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) as applied to claims 41-42 above, in view of Horlington et al. (U.S. Pat. 4425345).
The teaching of the patented claims in view of Garibaldi are addressed above.
The patented claims in view of Garibaldi does not expressly teach the eye drop size, but does teach administration of about 0.1% oxymetazoline in a carrier to the exterior surface of the eye with an eyedrop.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.

Claims 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9867808 in view of Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) as applied to claims 41-42 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The patented claims in view of Garibaldi are addressed above.
The patented claims in view of Garibaldi does not expressly teach the inclusion of certain excipients such as lubricants like polyvinyl alcohol (a known viscosity enhancer and known artificial tear - see Ophthalmology Management -Accutears PVA (polyvinyl alcohol 1.4%)) and tear substitutes like hypromellose (also a known viscosity enhancers); but does teach the administration of an eyedrop.  
Winfield teaches that known excipients/adjuvants for eye drops include viscosity enhancers like hypromellose (hydroxypropyl methylcellulose) and polyvinyl alcohol; and that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate hypromellose and polyvinyl alcohol in an eyedrop and to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to incorporate known excipients such as viscosity enhancers like hypromellose and polyvinyl alcohol with a reasonable expectation of success and to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9867808 in view of Garibaldi et al. (Effect of 0.5% apraclonidine on ptosis in Horner syndrome-Abstract only) and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The patented claims in view of Garibaldi and Horlington are addressed above.
The patented claims in view of Garibaldi and Horlington does not expressly teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claims 41-42, 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9018240 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs). 
The patented claim is directed to a topical ophthalmic composition comprising oxymetazoline at 0.1%, phenylephrine at 0.25%, a carrier, and an agent from the group consisting of vitamin A, a lubricant, a blue dye, or a combination thereof.
The patented claim does not expressly teach treating a ptosis condition.
Munden et al. teaches that both topical indirect and direct adrenergic drugs like phenylephrine yielded an increase in the palpebral fissure width (elevation of the lid with the topical instillation i.e. eyedrop) and would be useful in patients with blepharoptosis (ptosis that is not allergic ocular condition or swelling or refractive eye surgery). The direct agonist tended to be quicker in the effect than the indirect.
Wherein it would be obvious to one of ordinary skill in the art to utilize an ophthalmic composition comprising direct adrenergic actives (phenylephrine, oxymetazoline) for treating blepharoptosis as suggested by Munden and produce the claimed invention; as it is prima facie obvious to use a composition with direct adrenergic actives for the condition the actives are useful for with a reasonable expectation of success.

Claims 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9018240 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) as applied to claims 41-42 above, in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The teachings of the patented claim in view of Munden are addressed above.
The patented claim in view of Munden does not expressly teach the salt form of oxymetazoline but does teach the inclusion of oxymetazoline at 0.1% for the opthlamic composition.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success.

Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9018240 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) as applied to claims 41-42 above, in view of Horlington et al. (U.S. Pat. 4425345).
The teaching of the patented claim in view of Munden are addressed above.
The patented claim in view of Munden does not expressly teach the eye drop size, but does teach administration of the direct adrenergic drugs to the eye.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.

Claims 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9018240 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) as applied to claims 41-42 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The patented claim in view of Munden are addressed above.
The patented claim in view of Munden does not expressly teach the inclusion of certain excipients such as lubricants like polyvinyl alcohol (a known viscosity enhancer and known artificial tear - see Ophthalmology Management -Accutears PVA (polyvinyl alcohol 1.4%)) and tear substitutes like hypromellose (also a known viscosity enhancers); but does teach the administration of an eyedrop.  
Winfield teaches that known excipients/adjuvants for eye drops include viscosity enhancers like hypromellose (hydroxypropyl methylcellulose) and polyvinyl alcohol; and that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate hypromellose and polyvinyl alcohol in an eyedrop and to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to incorporate known excipients such as viscosity enhancers like hypromellose and polyvinyl alcohol with a reasonable expectation of success and to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9018240 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The patented claim in view of Munden and Horlington are addressed above.
The patented claim in view of Munden and Horlington does not expressly teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claims 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10912765 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function).
The patented claims recite the method of increasing the vertical separation of the upper and lower eye lids in a patient in need thereof with the administration of an ophthalmic composition comprising about 0.1% oxymetazoline and a carrier in a patient which does not have an allergic ocular condition calling for treatment of the eye with oxymetazoline, the subject does not have eyelid swelling, and the subject has not undergone refractive eye surgery. The concentration of oxymetazoline falls within the instant claimed range and is the same as the value in the dependent claim wherein the patented claims are obvious over the instant claims.
The patented claims do not recite the condition of ptosis. 
Munden et al. teaches that both topical indirect and direct adrenergic drugs yielded an increase in the palpebral fissure width (elevation of the lid with the topical instillation, separation of eyelids) and would be useful in patients with blepharoptosis (ptosis that is not allergic ocular condition or swelling or refractive eye surgery). The direct agonist tended to be quicker in the effect than the indirect.
Duane's Ophthalmology teaches that known direct adrenergic agonist include apraclonidine and oxymetazoline (see Table 1).
Wherein it would be obvious to one of ordinary skill in the art to treat blepharoptosis by increasing the separation of eyelids as addressed by Munden  and Duane's Ophthalmology and produce the claimed invention; as it is prima facie obvious to address a condition known to benefit from an increase in vertical separation of the eyelids with direct adrenergic agonist like the known oxymetazoline with a reasonable expectation of success.   

Claims 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10912765 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) as applied to claims 41-43 above, in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The teachings of the patented claim in view of Munden and Duane’s are addressed above.
The patented claim in view of Munden and Duane’s does not expressly teach the salt form of oxymetazoline but does teach the inclusion of oxymetazoline at 0.1% for the ophthalmic composition.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success.

Claims 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10912765 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function)as applied to claims 41-43 above, in view of Horlington et al. (U.S. Pat. 4425345).
The teaching of the patented claim in view of Munden and Duane’s are addressed above.
The patented claim in view of Munden and Duane’s does not expressly teach the eye drop size, but does teach administration of the direct adrenergic drugs to the eye.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.

Claims 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-9 of U.S. Patent No. 10912765 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) as applied to claims 41-43 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The patented claim in view of Munden and Duane's are addressed above.
The patented claim in view of Munden and Duane's does not expressly teach the inclusion of certain excipients such as lubricants like polyvinyl alcohol (a known viscosity enhancer and known artificial tear - see Ophthalmology Management -Accutears PVA (polyvinyl alcohol 1.4%)) and tear substitutes like hypromellose (also a known viscosity enhancers); but does teach the administration of an eyedrop.  
Winfield teaches that known excipients/adjuvants for eye drops include viscosity enhancers like hypromellose (hydroxypropyl methylcellulose) and polyvinyl alcohol; and that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate hypromellose and polyvinyl alcohol in an eyedrop and to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to incorporate known excipients such as viscosity enhancers like hypromellose and polyvinyl alcohol with a reasonable expectation of success and to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over 1-9 of U.S. Patent No. 10912765 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The patented claim in view of Munden, Duane's, and Horlington are addressed above.
The patented claim in view of Munden, Duane's, and Horlington does not teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.

Claims 41-45, 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 42-47, 49-54 of copending Application No. 17/679278 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function).
The copending claims are directed to an ophthalmic composition comprising about 0.1%wt. oxymetazoline that does not include a preservative.
The copending claims do not expressly recite treating ptosis. 
Munden et al. teaches that both topical indirect and direct adrenergic drugs like phenylephrine yielded an increase in the palpebral fissure width (elevation of the lid with the topical instillation i.e. eyedrop) and would be useful in patients with blepharoptosis (ptosis that is not allergic ocular condition or swelling or refractive eye surgery). The direct agonist tended to be quicker in the effect than the indirect.
Duane's Ophthalmology teaches that known direct adrenergic agonist include apraclonidine and oxymetazoline (see Table 1).
Wherein it would be obvious to one of ordinary skill in the art to utilize an ophthalmic composition comprising direct adrenergic actives (i.e. oxymetazoline) for treating blepharoptosis as suggested by Munden and Duane's and produce the claimed invention; as it is prima facie obvious to use a composition with direct adrenergic actives for the condition the actives are useful for with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 46-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 42-47, 49-54 of copending Application No. 17/679278 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) as applied to claims 41-45, 51-56 above, further in view of Horlington et al. (U.S. Pat. 4425345).
The teaching of the copending claims in view of Munden and Duane’s are addressed above.
The copending claims in view of Munden and Duane’s does not expressly teach the eye drop size, but does teach administering oxymetazoline to the eye.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye
drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to
80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are
well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known
eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as
suggested by Horlington et al. and produce the claimed invention; as it is prima facie
obvious to utilize the known ophthalmic drop sizes (as concentration of the
oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop
volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein
drug concentration) to arrive at the desired therapeutic profile with a reasonable
expectation of success absent evidence of criticality for the claimed range of the drop
size or drug concentration. While the prior art does not expressly teach these components/formulations in a kit, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to package these (components/pharmaceutical compositions) along with instructions for their use as the prior art teaches the treatment of the condition and one would have been motivated to do so as it is obvious to place the components in a kit/package together with instructions to effectively distribute the product and teach its use.
This is a provisional nonstatutory double patenting rejection.

Claim 57 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 42-47, 49-54 of copending Application No. 17/679278 in view of Munden et al. (Palpebral fissure responses to topical adrenergic drugs) and Duane's Ophthalmology (Alpha-Adrenergic Drugs – Drug effect on Adrenergic Function) and Horlington et al. (U.S. Pat. 4425345) as applied to claims 46-50 above, further in view of Winfield (Pharmaceutical Practice – Ophthalmic Products (Viscosity enhancers, Containers for eye drops)).
The copending claims in view of Munden, Duane's, and Horlington are addressed above.
The copending claims in view of Munden, Duane's, and Horlington does not teach the composition to be in a single dose bottle/dropper; but does teach the administration of an eyedrop.  
Winfield teaches that eye drops are known to be in containers such as single dose containers and plastic multidose bottles.
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to place the eyedrop in a container such as a single-dose container, as suggested by Winfield and produce the instant invention; as it is prima facie obvious to place the eyedrop in conventional containers like single dose containers with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 41-57 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613